  


 HR 3004 ENR: To amend the Gullah/Geechee Cultural Heritage Act to extend the authorization for the Gullah/Geechee Cultural Heritage Corridor Commission.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3004 
 
AN ACT 
To amend the Gullah/Geechee Cultural Heritage Act to extend the authorization for the Gullah/Geechee Cultural Heritage Corridor Commission. 
 
 
1.Extension of the authorization for the Gullah/Geechee Cultural Heritage Corridor CommissionSection 295D(d) of the Gullah/Geechee Cultural Heritage Act (Public Law 109–338; 120 Stat. 1833; 16 U.S.C. 461 note) is amended by striking 10 years and inserting 15 years.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 